DETAILED ACTION
Claims 1, 3-8, 10-15, and 17-20 are allowed.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Raffi Gostanian (Reg. No. 42595) on May 5, 2022.
The application has been amended as follows: 

1.	(Currently Amended) A system node in a blockchain network, the system node comprising: 
a processor that when executing one or more instructions stored in an associated memory is configured to: 
authenticate a first user of the system node based on a first set of credentials of the first user; 
compute a second set of credentials for the first user for a second system node in the blockchain network;
identify that the second system node does not have a second user that is different than the first user and that uses the second set of credentials; 
responsive to the identification, delete, by the system node, an existing user of the second system node; and 
responsive to the deletion of the existing user, create a new user of the second system node using the second set of credentials to allow the first user to access the second system node as the new user.  

10. 	(Currently Amended) The method of claim [9] 8, further comprising, authenticating the first user with the second system node using the second set of credentials to access services of the second system node.  

15. 	(Currently Amended) A non-transitory computer readable medium comprising one or more instructions that when executed by a processor of a first system node in a blockchain network cause the processor to perform: 
authenticating a first user of the first system node based on a first set of credentials of the first user; 
computing a second set of credentials for the first user for a second system node in the blockchain network; 
identifying that the second system node does not have a second user that is different than the first user and that uses the second set of credentials;
responsive to the identifying, deleting, by the first system node, an existing user of the second system node; and 
responsive to the deleting of the existing user, creating a new user of the second system node using the second set of credentials to allow the first user to access the second system node as the new user.  

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The primary reason for the allowance of the claims is the inclusion of the limitation, inter alia, “authenticating a first user of the first system node based on a first set of credentials of the first user; computing a second set of credentials for the first user for a second system node in the blockchain network; identifying that the second system node does not have a second user that is different than the first user and that uses the second set of credentials; responsive to the identifying, deleting, by the first system node, an existing user of the second system node; and responsive to the deleting of the existing user, creating a new user of the second system node using the second set of credentials to allow the first user to access the second system node as the new user". 
The following is considered to be the closest prior art of record:
Yim (US 2018/0159687) – teaches generating user credentials and authenticating the user with the newly generated credentials.
Esaki (US 2013/0219461) – teaches having a limit on the number of user accounts that can be used and deleting old user accounts to make room for new user accounts when the limit is reached.
Gifford (US 2012/0102039) – teaches one computer system generating a set of credentials to be used on a second computer system.
Ziraknejad (US 10769262) – teaches a user using a first credential for a first system and a second credential for a second system.
Bruce (US 9641335) – teaches storing a credential database along with a first and second transformed credentials to allow access to a first and second system.
Uhr (WO 2020/189927) – teaches using a smart contract to delete a user account.
Cage (US 2021/0185091) – teaches SSO and smart contract which manages identity of users.
Sundaresan (US 2019/0190724) – teaches generating set of credentials which is used by multi-party platform.
Barriga (US 2005/0154913) – teaches Single Sign-On authentication for different service providers.
Nishio (US 2002/0107810) – teaches predetermined number of users that have access to the service.
However, the concept of “identifying that the second system node does not have a second user that is different than the first user and that uses the second set of credentials; responsive to the identifying, deleting, by the first system node, an existing user of the second system node; and responsive to the deleting of the existing user, creating a new user of the second system node using the second set of credentials to allow the first user to access the second system node as the new user” as claimed cannot be found in the prior art of record.
None of the prior art of record, either taken by itself or in any combination, would have reasonably anticipated or made obvious the invention of the present application at or before the time it was effectively filed. The concepts and features, as claimed, are considered to be a non-obvious combination of limitations not taught in the prior art. Therefore, claims 1, 3-8, 10-15, and 17-20 are considered to be allowable.
According to MPEP 1302.14 (I): “In most cases, the examiner’s actions and the applicant’s replies make evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule. This is particularly true when applicant fully complies with 37 CFR 1.111 (b) and (c) and 37 CFR 1.133(b). Thus, where the examiner’s actions clearly point out the reasons for rejection and the applicant’s reply explicitly presents reasons why claims are patentable over the reference, the reasons for allowance are in all probability evident from the record and no statement should be necessary.”
The amendments submitted on April 30, 2022 in combination with the above Examiner Amendment has overcome the previous prior art rejections as well as the previous 35 USC 112 Rejections and Claim Objections. Therefore, all of the previous rejections have been removed and the current claims are in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN B KING whose telephone number is (571)270-7310.  The examiner can normally be reached on Monday-Friday 10AM-6PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw can be reached on 5712728878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/John B King/
Primary Examiner, Art Unit 2498